                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

Adam L. Meyer,

                      Plaintiff,
                                                    MEMORANDUM OPINION
       v.                                           AND ORDER
                                                    Civil No. 17-1761 ADM/KMM
Nancy Stacken, MSOP-Moose Lake
Associate Clinical Director; Peter Puffer,
MSOP-Moose Lake Clinical Director;
Bruce Beaman, Primary Therapist, Unit
1-A; and Jannine M. Hebert, MSOP-Executive
Clinical Director, sued in their individual and
official capacities,

                  Defendants.
______________________________________________________________________________

Seth Leventhal, Esq., Leventhal PLLC, Minneapolis, MN, on behalf of Plaintiff.

R.J. Detrick, Assistant Attorney General, Minnesota Attorney General’s Office, St. Paul, MN, on
behalf of Defendants.
______________________________________________________________________________


       This matter is before the undersigned United States District Judge for a ruling on

Defendants’ Objection [Docket No. 36] to Magistrate Judge Katherine M. Menendez’s July 25,

2019 Report and Recommendation (“R&R”) [Docket No. 35]. In the R&R, Judge Menendez

recommends granting in part and denying in part Defendants Nancy Stacken, Peter Puffer, Bruce

Beaman, and Jannine Hebert’s (collectively, “Defendants”) Motion to Dismiss [Docket No. 20].

After a de novo review, and for the reasons stated below, Defendants’ Objection is overruled,

and Judge Menendez’s R&R is adopted.

       The facts and procedural history of this matter are set forth in Judge Menendez’s R&R,

and are incorporated by reference. Plaintiff Adam L. Meyer (“Meyer”) is civilly committed to

the Minnesota Sex Offender Program (“MSOP”). He has requested visitation with relatives,
including with his minor nieces and nephews. Meyer’s minor niece applied for visitation rights

and was denied. Compl. [Docket No. 1] ¶¶ 9-10. When Meyer was told by his treatment team

and the administration of MSOP that visitation would be “inappropriate” because of his

treatment history, Meyer filed this lawsuit, claiming denial of visitation with his niece violates

his First Amendment right to association.

       Judge Menendez recommended granting Defendants’ Motion to Dismiss with respect to

Meyer’s official capacity claims for damages; all claims against defendants Hebert and Puffer;

Meyer’s substantive due process claims; and all claims against Defendants in their individual

capacities.

       However, Judge Menendez recommended denying Defendants’ Motion to Dismiss with

respect to Meyer’s official capacity claims for prospective injunctive relief under the First

Amendment and the procedural Due Process Clause. Defendants object to Judge Menendez’s

recommendation that these claims survive the Motion to Dismiss. Defendants argue Meyer has

no “First Amendment freedom of association right to visitation with his niece” because he “is a

civilly committed sex offender in a secure treatment facility.” Obj. at 5. Defendants further

contend that even if Meyer has a First Amendment right, dismissal is warranted because the

denial of visitation is reasonably related to legitimate therapeutic and institutional interests. Id.

Finally, Defendants argue that the R&R errs in declining to recommend dismissal of Meyer’s

procedural due process claim because Meyer was given notice and a fair opportunity to rebut the

reasons for denying visitation with his niece. Obj. at 9.

       In reviewing a magistrate judge’s report and recommendation, the district court “shall

make a de novo determination of those portions of the report or specified proposed findings or


                                                  2
recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C); see also D. Minn.

L.R. 72.2(b). A district judge “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” Id.

        After de novo review of the Defendants’ First Amendment and procedural due process

claim arguments, the Court agrees with the reasoning in the R&R that dismissal of Meyer’s

entire lawsuit is premature. As Judge Menendez and the Eighth Circuit have recognized, “civil

detainees are ‘entitled to more considerate treatment and conditions of confinement’ than

prisoners.” R&R, at 6 (quoting Senty-Haugen v. Goodno, 462 F.3d 876, 886 (8th Cir. 2006)).

Meyer’s status as a civil detainee in addition to his allegations, taken as true, are sufficient to

establish a cause of action. The necessary record to determine whether the Defendants’ denial of

visitation is reasonably related to legitimate therapeutic and institutional interests has not been

developed, nor is the record sufficient to determine whether Meyer received the process to which

he is constitutionally entitled.

        Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

        1.      The Defendants’ Objection [Docket No. 36] to the Report and Recommendation
                is OVERRULED;

        2.      The Report and Recommendation [Docket No. 35] is ADOPTED.

                                                       BY THE COURT:




                                                             s/Ann D. Montgomery
                                                       ANN D. MONTGOMERY
                                                       U.S. DISTRICT JUDGE
Dated: September 25, 2019.




                                                   3
